 Case: 4:20-cv-00655-RLW Doc. #: 34 Filed: 05/21/20 Page: 1 of 2 PageID #: 772



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ST. LOUIS COUNTY, MISSOURI,                      )
                                                 )
          Plaintiff,                             )   Cause No. 4:20-CV-655 RLW
                                                 )
v.                                               )
                                                 )
HOUSE OF PAIN GYM SERVICES, LLC,                 )
et al.,                                          )
                                                 )
          Defendants.                            )

                      PLAINTIFF ST. LOUIS COUNTY, MISSOURI’S
                 MOTION FOR LEAVE TO FILE EXPEDITED, SHORT BRIEF

          COMES NOW, Plaintiff St. Louis County, Missouri (“Plaintiff”), by and through its

undersigned counsel, and respectfully moves the Court for leave to file an expedited, short brief in

further support of its Amended Motion for Temporary Restraining Order and, as applicable,

opposition to Defendants’ Motion to Dismiss. In support of this Motion, Plaintiff states as follows:

          1.      On the afternoon of May 19, 2020, Defendants filed a 49-page Memorandum in

Support of their Motion to Dismiss. (ECF No. 20.)

          2.      This matter was set for hearing on Plaintiff’s Amended Motion for Temporary

Restraining Order at 3:00 p.m. on May 20, 2020. (ECF No. 21.) Plaintiff’s Motion to Dismiss

was also heard at the hearing. (See ECF No. 22.)

          3.      Plaintiff worked as expeditiously as possible in responding to Defendants’

Memorandum in Support of their Motion to Dismiss in the 24 hours before the hearing. Plaintiff

filed its Memorandum shortly after noon on May 20, 2020. (See ECF No. 27.)

          4.      Following the hearing, per the Court’s permission granted at the hearing,

Defendants filed a 16-page Reply in Support of their Motion to Dismiss. (See ECF No. 33.)




2380246
 Case: 4:20-cv-00655-RLW Doc. #: 34 Filed: 05/21/20 Page: 2 of 2 PageID #: 773



          5.    Plaintiff requests leave to file a short brief, not to exceed five (5) pages, in further

support of Plaintiff’s Amended Motion for TRO and, as applicable, opposition to Defendants’

Motion to Dismiss. Plaintiff would file said brief no later than 11:59 p.m. tonight, May 21, 2020.

          WHEREFORE, Plaintiff St. Louis County, Missouri respectfully requests that the Court

grant its Motion, permit Plaintiff until 11:59 p.m. to file a brief, not to exceed five pages, in further

support of its Amended Motion for Temporary Restraining Order and, as applicable, opposition to

Defendants’ Motion to Dismiss, and such other and further relief as the Court deems just and

proper.

                                                        Respectfully submitted,

                                                        BETH ORWICK
                                                        COUNTY COUNSELOR

Dated: May 21, 2020                             By:      /s/ Steven J. Capizzi
                                                        Steven J. Capizzi, #56209 (MO)
                                                        Emily B. Allison, #67304 (MO)
                                                        Associate County Counselor
                                                        41 S. Central Avenue, Ninth Floor
                                                        Clayton, MO 63105
                                                        (314) 615-7042 (tel); (314) 615-3732 (fax)
                                                        scapizzi@stlouisco.com
                                                        eallison@stlouisco.com

                                                        and

                                                        LEWIS RICE LLC

                                                        Neal F. Perryman, #43057 (MO)
                                                        Michael L. Jente, #62980 (MO)
                                                        600 Washington Avenue, Suite 2500
                                                        St. Louis, Missouri 63101
                                                        Telephone: (314) 444-7661
                                                        Facsimile: (314) 612-7661
                                                        nperryman@lewisrice.com
                                                        mjente@lewisrice.com

                                                        Attorneys for Plaintiff
                                                        St. Louis County, Missouri

                                                   2
